899 So. 2d 551 (2005)
STATE of Louisiana
v.
Aaron C. WILSON.
No. 2003-KA-1229.
Supreme Court of Louisiana.
March 30, 2005.
PER CURIAM.
The appellate record reveals that defendant stands convicted and sentenced to death for a capital murder committed when he was 17 years old. However, according to the United States Supreme Court in Roper v. Simmons, 544 U.S. ___, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005), execution of juvenile offenders who were under the age of 18 years when they committed a capital offense is prohibited. Based on this ruling of the United States Supreme Court, the defendant's death sentence must be vacated and this case remanded to the district court with instructions to resentence the defendant to life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence. Because resentencing of the defendant will divest this Court of appellate jurisdiction over the case, La. Const. art. 5, § 5(D), the district court shall relodge the defendant's appeal in the Second Circuit Court of Appeal. La. Const. art. 5, § 10(A).